Citation Nr: 1019555	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right side of the chest 
with hemothorax and retained foreign body.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(RO), which denied the benefit sought on appeal.

This case was previously before the Board in April 2007 and 
April 2009, at which times, the claims on appeal were 
remanded for due process matters and for additional 
evidentiary development.  As will be explained herein, 
additional development pertinent to the claim is warranted 
based on indications that pertinent evidence may be 
outstanding, which VA has a duty to obtain.  

REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Initially, the Board finds that there may be outstanding 
Social Security Administration records in this case.  The 
file contains a VA outpatient note dated in October 2002, 
indicating that the Veteran had requested Social Security 
benefits.  An entry dated in March 2007, documents that the 
Veteran used to do construction and quit working in 1997 due 
to back and chest pain; the entry further noted that the 
Veteran received $ 1,100.00 a month in compensation for this, 
though the source of such income based on disability was 
unclear.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 
108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  As the SSA's disability determination and any 
related medical records have not yet been associated with the 
claims file, a remand is necessary to obtain these records.  
Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. Jan. 4, 2010) 
(VA is required only to obtain SSA records when they may be 
relevant to the claim).  In this case the Veteran contends 
that he is unemployable due to back and chest conditions.  He 
is currently service connected for conditions including 
residuals of a gunshot wound to the right side of the chest 
with hemothorax and retained foreign body.  Where VA has 
constructive and actual knowledge of the existence of 
potentially pertinent reports in the possession of a Federal 
agency, an attempt to obtain those reports must be made.  See 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding 
that the relevance of documents cannot be known with 
certainty before they are obtained).  Hence the SSA records, 
should they in fact exist, would be relevant and must be 
sought.  

The Board also notes that an October 2002 VA outpatient entry 
references a doctor's statement to the effect that the 
Veteran has not been able to work since 1997.  No such 
statement appears to be on file.  As such, additional 
information will be requested to obtain any such statement.  

Regarding the Veteran's claim for TDIU, the Board finds this 
issue to be inextricably intertwined with the claim on appeal 
seeking entitlement to an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the right side of the 
chest with hemothorax and retained foreign body.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991); (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  
Moreover, the development sought primarily in conjunction 
with the TDIU claim may also result in the receipt of 
additional evidence pertinent to the increased rating claim.  
Therefore, the Board cannot fairly proceed in adjudicating 
either issue until this additional development specified 
below has been undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Social 
Security Administration and request a copy 
of all determinations either granting, 
denying or confirming a Social Security 
Administration (SSA) award, as well as all 
medical and employment records relied upon 
in making the determinations.  Any 
information obtained should be associated 
with the claims folder.  Any negative 
reply should also be noted and in any 
event, the Veteran should be advised of 
the disposition of this request for 
evidence.  

2.  The Veteran should be contacted and 
requested to provide for the record a copy 
of the doctor's statement regarding his 
inability to work, which is referenced in 
a October 2002 VA outpatient record.  In 
the alternative, he is requested to 
identify the source providing that opinion 
in addition to providing authorization to 
obtain pertinent evidence from that 
source.

3.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claims should be readjudicated.  
Any appropriate development deemed 
necessary to complete this adjudication, 
such as scheduling VA examination, may be 
undertaken.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the Veteran. Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

